

 

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF REORGANIZATION




This Agreement and Plan of Reorganization (“Agreement”) is entered into by and
between Friendlyway Corporation, a Nevada corporation with offices at 7222
Commerce Center Drive, Suite 240, Colorado Springs, CO 80919 (“Friendlyway”),
and Big Fish Marketing Group, Inc., a Colorado Corporation with offices at 7222
Commerce Center Drive, Suite 205, Colorado Springs, CO 80919 (“Big Fish”), and
is effective July 26, 2006.


WHEREAS, Big Fish was formed as a Colorado limited liability company by filing
articles of organization with the Colorado Secretary of State on June 24, 2004;


WHEREAS, the form of entity for Big Fish was converted to a Colorado corporation
by filing a Combined Statement of Conversion and Articles of Incorporation for a
Profit Corporation on July 26, 2006;


WHEREAS, Big Fish wishes to transfer its business and substantially all of its
assets (such assets are identified on Schedule A of this Agreement and hereafter
referred to as the “Assets”) to Friendlyway, pursuant to the terms and
conditions of this Agreement, and in exchange for voting shares of Friendlyway
Stock (defined below), cash and the assumption by Friendlyway of certain
liabilities of Big Fish in a transaction intended to qualify as a
"reorganization" within the meaning of §368(a)(1)(C) of the Internal Revenue
Code of 1986, as amended; it being contemplated by the parties that Big Fish
will thereafter, as an integral part of the transaction, distribute the shares
of Friendlyway Stock pro rata to the shareholders of Big Fish, in complete
liquidation and dissolution of Big Fish; and


WHEREAS, Friendlyway desires to acquire the Assets from Big Fish pursuant to the
terms and conditions of this Agreement.


THEREFORE, the parties agree as follows: 


1.   Exchange of Assets, Cash and Stock. 


(a) On the Closing Date, Big Fish will transfer all of the Assets and the
Assumed Liabilities (“Assumed Liabilities” are defined below) to Friendlyway.


(b) Upon Closing, Friendlyway shall pay to Big Fish cash in the amount of One
Hundred Fifty Thousand Dollars (US $150,000.00) (the “Cash Consideration”). The
Cash Consideration shall be paid to Big Fish in six (6) equal monthly
installments; each such payment to be made on or before the first day of each
calendar month. The first installment shall be due in the second calendar month
following the month in which the Closing occurs. The Cash Consideration may be
prepaid in whole or in part, without penalty.


(c) At Closing, Friendlyway will deliver to Big Fish a certificate or
certificates for Friendlyway common stock (the “Stock”) representing shares
having an agreed aggregate value of One Million Three Hundred Fifty Thousand
Dollars (US $1,350,000.00) (the “Stock Consideration”). The number of shares to
be issued for the Stock Consideration shall be determined by dividing the
foregoing agreed aggregate value by the adjusted closing bid price. For purposes
of this paragraph, “adjusted closing bid price” shall mean the closing bid price
of the Stock on the Closing Date, as reflected on the Over-the-Counter Bulletin
Board, reduced by an amount equal to twenty percent (20%) of such closing bid
price.



 
 

--------------------------------------------------------------------------------

 

(d) At the Closing, Big Fish will deliver to Friendlyway (i) such instruments of
transfer (including consents and approvals of third parties) as will be
sufficient or necessary in the opinion of counsel for Friendlyway to vest in
Friendlyway, its successors and assigns, the full legal and equitable title of
Big Fish to the Assets; (ii) an instrument satisfactory to counsel for
Friendlyway appointing Friendlyway as the true and lawful attorney in fact for
Big Fish to institute and prosecute (in its own name or in the name of Big Fish
but for the benefit of Friendlyway) any proceedings deemed by Friendlyway to be
necessary or appropriate to collect, assert, or enforce its right, title, and
interest to the Assets; and (iii) such other evidences as counsel for
Friendlyway may reasonably require as to compliance by Big Fish with provisions
of the laws of the State of Colorado relating to the transfer of all or
substantially all of its assets, and its liquidation and dissolution pursuant to
the provisions of this Agreement.


2. Contingent Stock Issuances


(a) If, on the first anniversary of the Closing Date, the closing bid price of
the Stock, as reflected on the Over-the-Counter Bulletin Board, is lower than
the closing bid price on the Closing Date, Big Fish shall be entitled to receive
additional shares of Stock in exchange for the Assets. The number of additional
shares shall be determined using the following formula:


(1,350,000 / “x”) - (1,350,000 / “y”)


where x = eighty percent (80%) of the closing bid price on the first anniversary
of the Closing Date; and


where y = eighty percent (80%) of the closing bid price on the Closing Date.


Any certificate(s) for shares to which Big Fish is entitled pursuant to this
sub-paragraph shall be issued by Friendlyway within thirty (30) days after such
anniversary date.


(b) Big Fish shall also be entitled to receive one (1) share of Stock for every
nine (9) dollars of target revenue generated by Friendlyway’s Big Fish division
during each of the twelve (12) months following the month in which the Closing
occurs. For purposes of this paragraph, “target revenue” means all revenues in
excess of $780,000.00. Any certificate(s) for shares to which Big Fish is
entitled pursuant to this sub-paragraph shall be issued by Friendlyway on a
quarterly (non-calendar) basis; such certificates to be issued on or before the
fifteenth (15th) day of the month following the end of the quarter.


(c) Any Stock issued to Big Fish pursuant to this paragraph shall hereafter be
referred to as “Contingent Stock Consideration.”


3.  Liabilities. Friendlyway shall assume all accounts payable, notes payable
and other payables (the “Assumed Liabilities”) reflected on Big Fish’s balance
sheet, as of the Closing Date (a copy of which is attached hereto as Schedule
B). Friendlyway assumes no other existing, contingent, future, known or unknown
liabilities of Big Fish (the “Excluded Liabilities”). The Excluded Liabilities
include, but are not limited to the following:



 
2

--------------------------------------------------------------------------------

 


 
(a)
any liability for federal, state or local taxes of Big Fish or Big Fish’s
affiliates or owners;




 
(b)
any liability of Big Fish related to any asset which is not acquired pursuant to
this Agreement;




 
(c)
any liability of Big Fish pursuant to any employee benefit plan;




 
(d)
any liability or obligation of Big Fish to affiliates of Big Fish;




 
(e)
any liability, or obligation of Big Fish as an employer, including, without
limitation, liabilities for wages, supplemental unemployment benefits, vacation
benefits, severance benefits, retirement benefits, Federal Consolidated Omnibus
Budget Reconciliation Act of 1985 benefits, Federal Family and Medical Leave Act
of 1993 benefits, Federal Workers Adjustment and Retraining Notification Act
obligations and liabilities, or any other employee benefits, withholding tax
liabilities, workers’ compensation, or unemployment compensation benefits or
premiums, hospitalization or medical claims, occupational disease or disability
claims, or other claims attributable in whole or in part to employment or
termination by Big Fish or arising out of any labor matter involving Big Fish as
an employer, and any claims, liabilities and obligations arising from or
relating to any employee benefit plans; and




 
(f)
any claims, liabilities, losses, damages, or expenses related to any litigation,
proceeding, dispute or investigation of any nature arising out of Big Fish’s
ownership of the Assets on or before the Closing Date including, without
limitation, any claims or liabilities for injury to, or death of, persons or
damage to or destruction of property, any workers’ compensation claims, and any
warranty claims.

 
4.  Accounts Receivable. It is the intention of the parties that all rights to,
and the benefit of, the accounts receivable from the business conducted by Big
Fish prior to the Closing (the “Business”) shall be included in the Assets
transferred by Big Fish to Friendlyway.  Accordingly, all accounts receivable
outstanding on the Closing Date shall be collected by Friendlyway. At or prior
to the Closing, Big Fish shall deliver to Friendlyway a complete statement of
each account receivable as of the Closing Date. Big Fish agrees to cooperate
with Friendlyway to effect the purpose and intent of this paragraph, including,
but not limited to, immediately remitting to Friendlyway any and all monies
collected by Big Fish on such accounts receivable.


5.  Representations and Warranties of Big Fish.  Big Fish hereby represents and
warrants to Friendlyway as follows:


(a) As of the Closing, Big Fish is a corporation duly organized and validly
existing under the laws of the State of Colorado; Big Fish has full power and
authority to execute and deliver this Agreement and all other agreements to be
executed and delivered by Big Fish hereunder or in connection herewith (the
“Ancillary Agreements”) and to consummate the transactions hereby or thereby
contemplated; all necessary corporate action has been taken to authorize Big
Fish to enter into this Agreement and the Ancillary Agreements;



 
3

--------------------------------------------------------------------------------

 

(b) This Agreement and the Ancillary Agreements have been duly executed and
delivered by Big Fish and each such agreement constitutes the legal, valid and
binding obligations of Big Fish enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
other laws for the protection of debtors;


(c) Neither the execution, delivery or performance of this Agreement, the
Ancillary Agreements, nor the transactions contemplated hereby or thereby will
violate Big Fish’s operating agreement, shareholder agreement or any other
agreements or instruments, law, regulation, judgment or order by which Big Fish
is bound;


(d) At the Closing, Big Fish will transfer to Friendlyway good and valid title
to all the Assets, free and clear of all liens, claims or other encumbrances.


(e)  Except as otherwise identified herein, no consent, authorization, approval,
order, license, certificate or permit of or from, or declaration or filing with,
any federal, state, local or other governmental authority or any court or other
tribunal, and no consent or waiver of any party to any contract to which Big
Fish is a party is required or declaration to or filing with any governmental or
regulatory authority, or any other third party is required to: (i) execute this
Agreement or any Ancillary Agreement, (ii) consummate this Agreement or any
Ancillary Agreement and the transactions contemplated hereby or thereby, or
(iii) permit Big Fish to assign or transfer the Assets (including without
limitation, the Material Contracts, as defined below) to Friendlyway. 
 
(f) Litigation.  There are no actions, suits, proceedings, orders or claims
pending or threatened against Big Fish, or pending or threatened by Big Fish
against any third party, at law or in equity, or before or by any governmental
department, commission, board, bureau, agency or instrumentality which relate
to, or in any way affect, the Business or the Assets (including, without
limitation, any actions, suits, proceedings or investigations with respect to
the transactions contemplated by this Agreement or any Ancillary Agreement). Big
Fish is not subject to any judgment, order or decree of any court or other
governmental agency, and Big Fish has received no written opinion or memorandum
from legal counsel to the effect that it is exposed, from a legal standpoint, to
any liability which relates to the Business or the Assets.
 
(g) Intellectual Property.   Big Fish does not use any third party patent,
trademark, copyright, trade secrets or other intellectual or industrial property
rights, other than non-exclusively licensed use of commercially available
software, in the Business.


(h) Material Contracts.    Each contract included as part of the Assets (each a
“Material Contract”) is valid and binding on and enforceable against Big Fish
and, to the knowledge of Big Fish, each other party thereto and is in full force
and effect.  Big Fish is not in breach or default under any Material Contract. 
Big Fish does not know of, and has not received notice of, any violation or
default under (nor, to the knowledge of Big Fish, does there exist any condition
which with the passage of time or the giving of notice or both would result in
such a violation or default under) any Material Contract by any other party
thereto.  Prior to the date hereof, Big Fish has made available to Friendlyway
true and complete copies of all Material Contracts. 

 
4

--------------------------------------------------------------------------------

 


6.  Representations and Warranties of Friendlyway.  Friendlyway represents and
warrants to Big Fish as follows:


(a) Friendlyway is a corporation duly organized and validly existing under the
laws of the State of Nevada; Friendlyway has full power and authority to execute
and deliver this Agreement and all other agreements to be executed and delivered
by Friendlyway hereunder or in connection herewith the “Ancillary Agreements”
and to consummate the transactions hereby or thereby contemplated; all necessary
corporate action has been taken to authorize Friendlyway to enter into this
Agreement and the Ancillary Agreements;


(b) This Agreement and the Ancillary Agreements have been duly executed and
delivered by Friendlyway and each such agreement constitutes the legal, valid
and binding obligations of Friendlyway enforceable against it in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
other laws for the protection of debtors; and


(c) Neither the execution, delivery or performance of this Agreement, the
Ancillary Agreements, nor the transactions contemplated hereby or thereby will
violate Friendlyway’s Articles of Incorporation or by-laws or any other
agreements or instruments, law, regulation, judgment or order by which
Friendlyway is bound.


7.  Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall occur on or before 5:00 p.m. on August 7, 2006 (the “Closing
Date”).   Unless both parties agree in writing, this agreement shall not survive
past August 31, 2006 and shall become null and void without recourse (except as
noted herein). 


8. Termination and Unwinding of Transaction. The parties acknowledge that Big
Fish is engaging in this transaction expecting that Friendlyway will achieve
certain financial objectives with respect to sales and gross revenues.
Accordingly, the parties agree that, if Friendlyway’s total gross revenues as of
the first anniversary of the Closing Date (the “Performance Date”) are less than
$2,858,345.00, Big Fish shall have the limited unilateral right to terminate and
unwind this transaction. In the event Big Fish elects to terminate this
transaction, it shall, within thirty (30) days after the Performance Date,
provide Friendlyway with written notice of such election. The date on which such
election notice is received by Friendlyway is hereafter referred to as the
“Notice Date.” Within sixty (60) days after the Notice Date, (i) Friendlyway
shall return all of the Assets to Big Fish, (ii) Big Fish shall return the Stock
Consideration and any Contingent Stock Consideration to Friendlyway; and (iii)
each party will execute and deliver all other documents required by paragraph 12
of this Agreement.


9.  Indemnification by Big Fish.  Big Fish agrees to indemnify, defend and hold
Friendlyway and its affiliates harmless from and against any and all losses,
liabilities, obligations, suits, proceedings, demands, judgments, damages,
claims, expenses and costs, including, without limitation, reasonable fees,
expenses and disbursements of counsel (collectively, “Damages”) to which any of
them may be subjected, or which are actually suffered, incurred or paid in
connection with (i) any breach of a representation or warranty made by Big Fish,
(ii) any liability accruing prior to the Closing Date incurred in connection
with the Business or Assets, other than any liability expressly assumed by
Friendlyway pursuant to this Agreement, (iii) the non-fulfillment by Big Fish of
any covenant contained herein or in the Ancillary Agreements, or (iv) any
Excluded Liabilities. 



 
5

--------------------------------------------------------------------------------

 

10.  Indemnification by Friendlyway.  Friendlyway agrees to indemnify, defend
and hold Big Fish and its affiliates harmless from and against any and all
Damages to which any of them may be subjected, or which are actually suffered,
incurred or paid in connection with (i) any breach of a representation or
warranty made by Friendlyway herein, (ii) any liability arising in connection
with the use and/or ownership of the Assets after the Closing, (iii) the
non-fulfillment by Friendlyway of any covenant contained herein or in the
Ancillary Agreements or (iv) any liabilities expressly assumed by Friendlyway.


11. Securities Registration. Big Fish acknowledges that the Stock issued by
Friendlyway pursuant to this Agreement is not currently, and may not in the
future be, registered under federal or state securities laws but will be,
instead, issued in reliance on exemptions from federal and state registration
requirements. Big Fish further acknowledges that no portion of such Stock may be
sold, offered for sale, pledged or hypothecated by Big Fish in the absence of an
effective registration statement under applicable federal or state securities
laws or an opinion of counsel reasonably satisfactory to Friendlyway, that such
registration is not required.


12. Further Assurances. Each Party agrees that they will execute and deliver any
and all documents, including, but not limited to, bills of sale, stock
certificates and other instruments of transfer and conveyance, as are reasonably
necessary or advisable for the purpose of carrying out the terms of this
Agreement and the intent of the parties hereto.


13.  Survival.  The representations, warranties, indemnification, covenants and
agreements of Big Fish and Friendlyway contained in this Agreement shall survive
the execution and delivery hereof for a period of three years.


14.  Severability.  If any provision of this Agreement is determined to be
invalid, illegal or incapable of being enforced by reason of any rule of law or
public policy, all other provisions of this agreement shall nevertheless remain
in full force and effect.


15.  No Waiver.  No waiver by any party of any breach or nonperformance of any
provision or obligation of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
agreement.


16.  Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, supersedes all prior
agreements and understandings, oral and/or written, relating to the subject
matter hereof, and may not be amended, supplemented, or modified, except by
written instrument executed by all parties hereto.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto, their successors
and permitted assigns.  Where the context so requires, the singular shall
include the plural and vice versa.


17.  Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
constitute one and the same document.


18.  Governing Law; Counsel.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without giving effect to any
conflict-of-laws provisions.  The parties acknowledge that they have each had an
opportunity to be represented by legal counsel of their choice and that they
enter into this Agreement and the transactions contemplated hereby freely and
voluntarily with full knowledge and understanding of its contents.

 
6

--------------------------------------------------------------------------------

 



19. Conflict-of-Interest Disclosure. Friendlyway and Big Fish each acknowledge
that this Agreement has been substantially drafted by the law firm of
Christopher K. Brenner, P.C. (the “Firm”), in the Firm’s capacity as legal
counsel for Friendlyway and its affiliates. Pursuant to the Rules of
Professional Conduct governing the ethics and practice of the legal profession
in the State of Colorado, attorneys may not represent conflicting or adverse
interests without advising the parties of such conflict and receiving the
permission of each party to proceed. The Firm does not believe that the drafting
of this Agreement on behalf of both Friendlyway and Big Fish will have a
detrimental effect to either party. However, because the parties’ respective
interests in the transaction generally conflict, the Firm will not advise Big
Fish as to the specific legal and/or tax consequences of engaging in this
transaction. Big Fish is encouraged to consult with independent legal and
financial/tax counsel to be absolutely certain of the legal and financial
consequences of entering into this Agreement. Each party is further advised that
if a future dispute concerning this Agreement and/or the contemplated
transaction arises between the parties, the Firm will likely be unable to
represent either of the parties. Big Fish hereby acknowledges that the Firm has
made no representations or warranties to Big Fish concerning this Agreement or
the contemplated transaction. Each principal and/or officer of a party signing
this Agreement, acknowledges, on behalf of their respective party, that they (i)
have read, understood, and accept the provisions set forth in this paragraph,
(ii) have granted the Firm permission to draft this Agreement on behalf of each
party, and (iii) hereby waive any right to bring any action against the Firm
based upon a conflict of interest.
 








[Signatures on next page]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




BIG FISH MARKETING GROUP, INC.
FRIENDLYWAY CORPORATION
           
By:      /s/ Don Bennett                               
By:      /s/ Ken Upcraft                                       
Name: Don Bennett
Name: Ken Upcraft
Title:   Shareholder
Title:   Chief Executive Officer
       
By:      /s/ Darin Zaruba                               
 
            Darin Zaruba
 
By :    Z, INC.
 
Title:  Shareholder
         
By:      /s/ Darin Zaruba                                
 
Name: Darin Dawson
 
Title:   Shareholder
 




 
8

--------------------------------------------------------------------------------

 



SCHEDULE A
ASSETS TO BE TRANSFERRED


1. All outstanding quotes presented by Big Fish within the last 180 days and
their potential to close


2. All customer contracts and other contracts and licenses with other entities
(to the extent assignable)


3. All outstanding Accounts Receivables as of the closing date


4. All of Big Fish’s copyrights, trademarks, trade names or other trade
designations used in or for its business, including the name “Big Fish
Marketing”


5. All goodwill associated with Big Fish’s business and any other intangible
asset of Big Fish


6.  All cash on hand and cash equivalents derived from the Business


7.  Big Fish’s files, books and other records relating to the Business,
including without limitation, all customers’ lists, suppliers’ lists, merchants’
lists, sales data, revenue data, and standard operational procedure and
technical manuals


8. The telephone numbers, e-mail addresses and the domain name
(www.Greatbigfish.com) of Big Fish


9. The furniture, equipment, computer servers, proprietary software and other
personal property used in the Business


10.  Big Fish’s intellectual property used or useful in the business, including
rights to all screen designs and media development files


11. All deposits or advance payments by customers for services not yet rendered
by Big Fish and relating to the Business


12. All deposits and advance payments of Big Fish for services not yet rendered
to Big Fish or covering periods after the Closing Date and which relate to the
Business


13. All rights under or pursuant to any representations, warranties and
guarantees made to Big Fish in connection with the Assets or services furnished
to Big Fish to the extent assignable


14. All accrued, asserted or unasserted claims of Big Fish against third parties
relating to Big Fish’s business

 
9

--------------------------------------------------------------------------------

 

SCHEDULE B
SELLER BALANCE SHEET



 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 